United States Department of Labor
Employees’ Compensation Appeals Board

_________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Indianapolis, IN, Employer
)
___________________________________________ )
L.B., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1796
Issued: March 27, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 29, 2012 appellant filed a timely appeal from the May 17, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP) which found that appellant did not
sustain an injury in the performance of duty. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty on January 19, 2012.
FACTUAL HISTORY
On January 24, 2012 appellant, then a 49-year-old letter carrier, filed a traumatic injury
claim for her right buttocks and back of the head on January 19, 2012 she slipped and fell on
1

5 U.S.C. § 8101 et seq.

snow covered ice in the performance of duty. The employing establishment advised that there
was no medical evidence to support the claim. Appellant stopped work on January 20, 2012.
In a separate statement, appellant explained that she was walking on the grass delivering
mail when she slipped. Her feet went up in the air and she fell on her buttocks and hit her head.
Appellant noted there was snow covered ice on the ground and she had to slide off of the ice
before she could get up.
By letter dated February 22, 2012, OWCP advised appellant that additional factual and
medical evidence was needed. Appellant was requested to provide dates of examination and
treatment, a history of injury given by her to a physician, a detailed description of any findings,
the results of all x-rays and laboratory tests, a diagnosis and course of treatment followed and a
physician’s opinion supported by a medical explanation as to how the reported work incident
caused the claimed injury. OWCP explained that the physician’s opinion was crucial to her
claim and allotted 30 days within which to submit the requested information.
OWCP received a note from appellant advising that she was submitting another copy of
the claim form. In a January 19, 2012 disability certificate, from an individual whose signature
is illegible, appellant was placed off work until January 23, 2012.
By decision dated March 28, 2012, OWCP denied appellant’s claim finding that she did
not establish an injury as alleged. It found that she did not submit sufficient medical evidence to
establish that she sustained injury due to the January 19, 2012 incident.
On April 25, 2012 appellant requested reconsideration. She explained that she was
providing medical evidence in support of her claim. A January 19, 2012 emergency transport
form related that appellant was found after she had slipped and fell on snow-covered ice. She
was transported to the hospital.
A January 19, 2012 computerized tomography (CT) scan of the head read by
Dr. Margaret Hollar, a diagnostic radiologist and an osteopath, revealed no acute intracranial
abnormality, no evidence of mass legion, intracranial hemorrhage or acute infarction. A
January 19, 2012 CT scan of the cervical spine revealed no acute osseous abnormality.
A January 19, 2012 x-ray of the pelvis read by Dr. Karen S. Fitzgerald, a Board-certified
diagnostic radiologist, revealed no definite fracture demonstrated, no dislocation and no typical
findings of pelvic hematoma. OWCP also received January 19, 2012 emergency room discharge
instructions. It also received a copy of the January 19, 2012 return to work note.
By decision dated May 17, 2012, OWCP denied modification of the March 28, 2012
decision.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his or her claim by the weight of reliable, probative and substantial

2

evidence,2 including that he or she is an “employee” within the meaning of FECA and that he or
she filed his or her claim within the applicable time limitation.3 The employee must also
establish that he or she sustained an injury in the performance of duty as alleged and that his or
her disability for work, if any, was causally related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged. Second, the employee must submit
medical evidence to establish that the employment incident caused a personal injury.5
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6
ANALYSIS
Appellant alleged that on January 19, 2012 she slipped and fell on snow-covered ice in
the performance of duty. There is no dispute that she slipped and fell on snow-covered ice while
in the performance of duty on that day. Appellant’s claim was denied by OWCP, finding
insufficient medical evidence to establish that the incident caused injury.
The Board finds that the medical evidence is not sufficient to establish that the
employment incident caused an injury. The medical reports of record do not relate a history of
slipping and falling on snow-covered ice or provide a firm medical diagnosis or statement on
causal relation.
Appellant provided a January 19, 2012 CT scan of the head from Dr. Hollar and an x-ray
also dated January 19, 2012 from Dr. Fitzgerald. However, these diagnostic reports do not
specifically address whether the accepted incident that day caused injury to her cervical spine or
buttocks. Consequently, the Board finds that this evidence is insufficient to establish her claim.7
2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

3

R.C., 59 ECAB 427 (2008).

4

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

T.H., 59 ECAB 388 (2008).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

7

To meet his or her burden of proof in establishing an injury in the performance of duty, a claimant must submit
medical evidence on causal relationship between a diagnosed injury and the employment incident. The Board has
held that medical evidence must be in the form of a reasoned opinion by a qualified physician based on a complete
and accurate factual and medical history. Thomas L. Agee, 56 ECAB 465 (2005).

3

Appellant provided a January 19, 2012 disability certificate from an unknown healthcare
provider placing her off work. The Board notes that it is not clear whether this report is from a
physician as the signature is illegible. As the form cannot be properly identified as being
prepared by a physician, it does constitute probative medical evidence in this case.8 The
emergency transport form and discharge instructions are not from a physician and do not
constitute competent medical evidence.9
In the present case, there is no reasoned medical evidence from a physician explaining
how and why the employment incident on January 19, 2012 caused or aggravated a diagnosed
medical condition.
For these reasons, appellant has not established that the January 19, 2012 employment
incident caused a specific injury. The Board notes that appellant submitted evidence with her
appeal to the Board. The Board cannot consider this evidence, however, as its review of the case
is limited to the evidence of record which was before OWCP at the time of its final decision.10
Appellant may submit this or any new evidence or argument with a written request for
reconsideration within one year of this merit decision pursuant to 5 U.S.C. § 8128(a) and 20
C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained an injury in the performance of duty.

8

Vickey C. Randall, 51 ECAB 357 (2000); Merton J. Sills, 39 ECAB 572, 575 (1988).

9

5 U.S.C. § 8101(2) (this subsection defines a physician as surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined by State law).
10

20 C.F.R. § 501.2(c); see Steven S. Saleh, 55 ECAB 169 (2003).

4

ORDER
IT IS HEREBY ORDERED THAT the May 17, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 27, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

